Citation Nr: 0814443	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  99-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bone loss of the mouth, 
including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2000, August 2004, and March 
2006.  


FINDING OF FACT

Bone loss of the mouth was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service or to 
exposure to herbicide agents during service


CONCLUSION OF LAW

Bone loss of the mouth was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the appellant filed his claim for service 
connection in November 1996 (prior to the enactment of the 
VCAA).  A rating decision was issued in May 1998.  The claim 
came before the Board in December 2000, August 2004, and 
March 2006, and it was remanded for further development.  In 
April 2006, the RO sent the veteran a correspondence 
explaining the provisions of the VCAA.  The April 2006, 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2007 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that this claim was originally remanded (in 
December 2000) so that the veteran could be afforded a VA 
examination, for the purpose of obtaining a medical opinion 
regarding the nature and etiology of the disability.  The 
record indicates that the VA examination took place in 2001; 
but the examination report has not been located; despite 
numerous attempts.  The Board notes that at the time of the 
December 2000 remand, the Board believed that the VCAA's duty 
to assist provisions required the VA to provide the veteran 
with an examination.  However, In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board no 
longer feels that the examination is required.    

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that bone loss of the mouth, first reported many 
years post service, had its onset in service or is otherwise 
related thereto.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his bone loss of the mouth may have 
resulted from Agent Orange exposure during his Vietnam 
service.  Under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  According to 
the veteran's service records, he served in the Republic of 
Vietnam during the Vietnam Era, therefore, his exposure to 
toxic herbicides is presumed.  See 38 U.S.C.A. 
§§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the veteran's bone loss of the mouth that 
matches any disease listed in 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994); see also 61 Fed.Reg. 57586-57589 (2003).  
Therefore, service connection for the claimed disability 
cannot be granted on the basis of the presumptive regulations 
relating to exposure to Agent Orange.

While acknowledging the veteran's belief that his disability 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for bone loss of the mouth is not 
warranted on a presumptive basis.

The Board also notes that the veteran's service medical 
records show no findings attributed to a loss of bone in the 
veteran's mouth.  Furthermore, the veteran stated in his 
April 1999 notice of disagreement that the disability has 
surfaced in the last five years.  Therefore, by the veteran's 
own admission, the disability did not manifest itself until 
approximately 1994 (24 years after service).  

The lack of any post-service medical records until decades 
after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

The Board finds that with no bone of the mouth noted in 
service or for many years after, the preponderance of the 
evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bone loss of the mouth, to 
include as due to exposure to Agent Orange, must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


